                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                 IN THE UNITED STATES DISTRICT COURT              April 22, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS           David J. Bradley, Clerk
                           HOUSTON DIVISION

W ILLIAM MONTERIAL JONES ,
TDCJ #1971347,
                 Petitioner ,


                                         CIV IL ACTION        H -18-3284
LORIE DAV IS, Director ,
Texas Department of Criminal
Justice - Correctional
Institutions D ivision,

                 Respondent .

                    MEMODAMDUM OPINION AND ORDER

     W illiam Monterial Jones has filed a Petition for a Writ of

Habeas Corpus By a Person       state Custody (npetition'') (Docket
Entty            seeking relief under 28 U .S .C .       22 54 from two

convictions entered against him in Harris County , Texas .        Pending

before the court is Respondent Lorie Davis's Motion to Dismiss With

Brief in Support CARespondent's Motion'') (Docket Entry No.
arguing that his claims are procedura lly barred .        In response ,

Jones has filed Petitioner 's Request for an Evidentiary Hearing

With His Suggestions in Support (Docket Entry No .           Jones has
also filed Petitioner 's Traverse to Response to Order to Show Cause

('rpetitioner's Traverse'') (Docket Entry No. 19), which includes
Supporting Exhibits (Docket Entry             After considering a1l
of the pleadings, the state court record , and the applicable law ,

the court will grant Respondent's Motion and will dism iss this

action for the reasons explained below .
                             1.   Backcround

       A grand jury in Harris County, Texas, returned two indictments
against Joneù in Case Nos . 1387546 and 1387547 , charging him w ith

aggravated robbery with a deadly weapon , namely a firearm , and

unlawful possession of a firearm as        felon , respectively x   Both

indictments    were   enhanced    for   purposes      punishment    with

allegations that Jones had at least two prior felony convictions

for robbery and for unlawful possession of a weapon as a felon . On

December       2014, a jury in the 351st District Court for Harris
County , Texas, found Jones guilty as charged in b0th indictments .z

A fter Jones acknowledged that the enhancement allegations were

''true ,'' the trial court sentenced him to concurrent 40-year terms

of imprisonment in both cases .3

       On direct appeal, Jones argued that the ev idence was legally

insufficient to support a guilty verdict because the State failed

to prove        identity as the perpetrator of the armed robbery



     llndictment in Case No . 1387546, Docket Entry No . 13-2, p . 1O;
Indictment in Case No . 1387547, Docket Entry No . 13-3, p . l0. For
purposes of identification , a1l page numbers refer to the
pagination imprinted by the court's electronic filing system ,
CM/ECF.
       zcourt Reporter 's Record , vol. 5, Docket Entry No . 13-8 , p .
l3 .

     3court Reporter 's Record , vol . 6 , Docket Entry No . 13-9, pp .
4-10; Judgment of Conviction by Jury in Case No . 1387546, Docket
Entry No . 13-2, p . 134 : Judgment of Conviction by Jury in Case No .
1387547, Docket Entry No . 13-3, p . 126 .
beyond a reasonable doubt .4   He also argued that the trial court

erred by admitting speculative testimony from an investigator . s

The intermediate court of appeals rejected both arguments and
affirmed the conviction after summarizing the evidence presented

against Jones at trial as follows :

    On the evening of September 23 , 2012, Mohammad Aman , the
    complainant , and Nagy Aly were working at Mo 's Food Mart
    when the store was robbed . Aman , the cashier, testified
    that a tall b lack male entered the convenience store ,
     jumped onto the front counter behind the protective
    glass , shot Aman in the arm , and told him , nOkay . Now
    you 're going to give me the money .'' Aman testified that
    the man was wearing a do-rag over his face , a t-shirt,
    and dark -colored pants . As Aman began to open the cash
    register, A ly , who had been working in the back of the
    store , approached the counter with his gun and told the
    assailant to drop his weapon . Aman testified that Aly
    shot the robber as he fled the store . Paramedics
    transported Aman to the hospital where a police officer
    took his statement . The officer then accompanied Aman to
    another hospital room to see if he could identify the man
    there as the robber . Aman told the officer that the man
    in the room was not the robber .

    On the night of the robbery , A ly , the night Stocker,
    heard someone near the cash register demand money from
    Aman . When Aly approached the front of the store , he saw
    a man behind the register with Aman . The robber saw Aly 's
    gun and fired a shot at h im . Aly then fired six shots at
    the man as he fled the store . A ly testified that as he
    was standing at the front door, he saw the robber run
    into the store 's parking lot , fall down , and drop a hat
    and mask . A1y identified the hat and do-rag shown in
    State 's Exhibits 15 and 16 as the hat and mask he saw the
    robber drop while fleeing . A1y did not identify the man
    in the hospital room as the robber .




    4Appellant 's Brief, Docket Entry      13 -11, at 8 .

    5Id .
     Deputy Langston Smart, with the Harris County Constable 's
     Office , was dispatched to the convenience store following
     the robbery . After securing the scene , Deputy Smart
     collected a baseball cap and do -rag found in the parking
     lot outside the store . Deputy Smart also interviewed Aman
     and A ly who told him that the perpetrator was a thin ,
     black male who had worn a do-rag over his face . Although
     the store had security cameras , they were not working on
     the night of the robbery .

     Investigator Zachary Long , with the Robbery Div ision of
     the Harris County Sheriff 's Office , was assigned as the
     lead investigator in the case ./) Investigator Long went
    to Northwest Medical Center and interviewed Aman who told
    him that the robber , a b lack male , wore dark clothing , a
    ball cap , and a black c10th covering his face .
    Investigator Long then interviewed appellant who had been
    admitted with gunshot wounds to the same hospital .
    Appellant told him that he had been driving his car , a
    white Crown Victoria , when another vehicle ran him off
    the road at Airtex Boulevard near Interstate 45, and that
    the occupants shot at him while he ran away . He also told
    Investigator Long that he subsequently returned to h is
    car and drove to his girlfriend's house .

    Investigator Long testified that , based on his years of
    experience , appellant's version of events , and the fact
    that appellant arrived at the hosp ital dressed only in a
    t-shirt , white boxer shorts, and socks , he did not find
    appellant 's statement     credible . Investigator Long
    testified that he took Aman into appellant's hospital
    room but that Aman told him appellant was not the robber .
    Investigator Long stated that Aly likewise did not
    identify appellant as the robber . Investigator Long also
    interviewed Dominique Sampson , the person who brought
    appellant to the hospital . Sampson told Investigator Long
    that he had received a call from a friend asking him to
    pick up a friend who had been shot, and that he p icked
    appellant up at a Popeye 's Chicken restaurant off of
    Airtex and took him to the hospital . According to
    Sampson , appellant did not say anything during the ride
    to the hospital and only moaned . Investigator Long
    learned that a 1995 white Crown Victoria was later found
    abandoned in a moving lane of traffic near A irtex .



     6At the time of trial, Investigator Long had worked in law
enforcement for twenty -six years .
     Lieutenant Anthony Mcconnell, with the Crime Scene Unit
     of the Harris County Sheriffs Office, conducted a gunshot
     residue test on appellant and obtained a voluntary buccal
     swab from him for purposes of DNA analysis . The results
     of the GSR test were negative .

     Christy Smejkal, a DNA analyst with the Harris County
     Institute of Forensic Sciences, compared the DNA profiles
     from the baseball cap and the do-rag discovered in the
     store 's parking 1ot to appellant's DNA profile obtained
     from his buccal swab . She testified that the DNA resu lts
     from the do-rag revealed a mix ture of DNA from two
     individuals, and that appellant was the major
     contributor. Smejkal further testified that the DNA
     profile from the baseball           cap    was    consistent     with
     appellant 's DNA profile .

Jones v . State , Nos . Ol-14-O1-32-CR , 01-14-01033-CR , 2016                WL

672842, at          (Tex . App .     Houston (1st Dist.) Feb . 18, 2016)
(footnote renumbered from originall.; On July 27, 2016, the Texas
Court   of    Criminal   Appeals     denied    his    pro   qq    petition   for

discretionary review .8

     Jones challenged his convictions by filing an App lication for

a Writ of Habeas Corpus Seeking Relief From Final Felony Conviction

Under   ETexas)     Code   of      Criminal    Procedure,        Article   11 .07
(uApplicationd') with the trial court .g In his Application , Jones
raised the following claims :
             There was uno evidence'' to support his conviction .

             He was denied effective assistance of counsel when
             his defense attorney failed to (a) file a pretrial
             motion to suppress the DNA test results, (b)
             investigate his medical records, and (c) request
             the assistance of a DNA expert witness .


     VMemorandum Opinion , Docket Entry No . 13-60, pp . 44 -57 .

     SNotice , Docket Entry No . 13-24 , p .

     gApp lication, Docket Entry No . 13-56, pp . 6-22 .
       3.   He was denied effective assistance of counsel on
            appeal when his appellate attorney failed to raise
            ineffective -assistance claims against his trial
            counsel x o

The trial court entered findings of fact and concluded that Jones

was not entitled to relief x l

       The Texas Court of Criminal App eals remanded the case for

additional findings of fact on the claim that defense counsel

failed to condu ct an adequate investigation of the medical records,

noting that Jones presented an affidavit from a nurse named Kelly

Russell, who stated that Jones could not have run any distance due

to his injuries, implying that he was not the perpetratorxz After
obtaining additional briefing on this claim , the trial court found

that the affidavit submitted by Jones was falsified x 3    The State

presented an affidavit from Ms . Russell , stating that she did not

prepare or sign the prev ious affidavit submitted by Jones , that she

had no personal knowledge about h is medical condition , and would




       losee id . at 11-16 .
       llstatefs Proposed Findings of Fact , Conclusions of Law , and
Order (nFindings and Conclusions''), Docket Entry No. 13-60, pp . 25-
30 .

     lzorder, Docket Entry No . 13 -55, pp .          See Affidavit,
Docket Entry No . 13-55 , pp . 20-21 .

       H state's Proposed Findings of Fact, Conclusions of Law, and
order After Remand       ('AFindings and Conclusions After Remand'o ,
Docket Entry No . 13-55 , p . 30.
not have been qualified to testify if she had been subpoenaed           as
a witness .l4

        On August 22, 2018, the Texas Court of Criminal Appeals

dism issed the Application , citing Jones for abuse of the writ . 15

       a written opinion issued in connection with that order , the

Texas Court of Crim inal Appeals found that Jones abused the writ by

submitting false ev idence and that he hwaived and abandoned any

contention'' in connection with his claims for relief as a result :

        In his present application , Applicant contends , among
        other things, that his trial counsel rendered ineffective
        assistance because counsel failed to present medical
        records and interv iew and subpoena medical staff to show
        that Applicant was severely injured and would have been
        unable to run from the crime scene . This app lication ,
        however , presents a more serious question . Applicant
        alleges that medical personnel was availab le to testify
        on Applicant's behalf . Applicant has prov ided an
        affidav it, purporting to be from a nurse, Kelly Russell,
        who states that Applicant could not have run any distance
        due to his injuries.
        However , Kelly Russell has filed an affidavit and denies
        preparing or signing the affidav it, stating that she is
        not a nurse, that she does not, in the course of her
        employment , draft affidavits prov iding medical analysis
        or provide expert opinions regarding m edical conditions
        of patients, and that she does not have any personal
        knowledge of Applicant's medical condition , nor is she
        qualified to testify about his medical treatment . Based
        on these statements, the trial court has found that Kelly
        Russell did not prepare or sign the affidavit submitted
        by App licant in the instant writ application . Therefore ,
        the affidavit was falsified and/or was wholly the product
        of Applicant because said affidav it was not authored ,
        executed , or signed by the purported affian t .


        l4A ffidavit of Kelly Russell , Docket Entry No . 13-55 , pp . l8-
19 .
        lsAction Taken , Docket Entry No . 13-52 ,
     The writ of habeas corpus is not to be lightly or easily
     abused. Sanders v . U .S., 373 U .S. 1 (1963); Ex parte
     Carr, 5ll S.W .2d 523 (Tex . Crim . App. 1974). We find that
     Applicant has abused The Great Writ by submitting false
     evidence . We deny relief on this application and cite him
     for abuse of the writ . By that abuse , Applicant has
     waived and abandoned any contention that he m ight have in
     regard to the instant conv iction , at least insofar as
     existing claim s that he could have or should have brought
     in the application . Ex parte Jones, 97 S.W .3d 586 (Tex .
     Crim . App . 2003)7 Middauqh v . State, 683 S .W .2d 713 (Tex .
     Crim . App . 1985); Ex pa-rte Emmons, 660 S.W.2d 1O6 (Tex .
     Crim . App . 1983). Additionally, based on Applicant's
     submission of false evidence , we find that Applicant has
     filed a frivolous lawsuit .

     Therefore, we instruct the Clerk of the Court of Criminal
     Appeals not to accept or file the instant applications
     for writ of habeas corpus , or any future application
     pertaining to these convictions unless Applicant is able
     to show in such an application that any claims presented
     have not been raised previously and that they could not
     have been presented in a previous application for a writ
     of habeas corpus. Ex parte Bilton, 6O2 S.W .2d 534 (Tex .
     Crim . App . 1980).
Ex Darte W illiam Monterial Jones, WR-85,603-03, 2018 WL 7502670,

*1 (Tex. Crim . App . Aug.      2018) (per curiam).
     Jones now contends that he is entitled to federal habeas

relief from        conviction under        U.S.C.     2254 (d).    Jones
raises the same claims that he presented on state habeas corpus

review , w ith the addition of a claim that his trial attorney was

ineffective for failing to object to a prejudicial remark by the
prosecutor x 6   Noting that the Texas Court of Criminal Appeals

dism issed his state habeas Application for h is abuse of the writ,




     lEpetition , Docket Entry No . 1, pp . 6-8 . Because Jones is a
pro 44 litigant , the court has construed all of his subm issions
under a less stringent standard than those drafted by lawyers . See
Haines v . Kerner, 92 S. Ct. 594, 596 (1972) (per curiam)
                                  -
                                      8-
the respondent argues that federal review of his claims is barred

by the doctrine of procedural default x ?


                        II .   Standard of Review

     The federal habeas corpus standard of review              requires a

petitioner to first present h is claims in state court and to

exhaust al1 state court remedies through proper adjudication. See
28 U .S.C. 5 2254 (5)     To satisfy the exhaustion requirement the
petitioner must present his claims to the highest state court in a

procedurally proper manner so that the state court is given a fair

opportunity to consider and pass upon challenges to a conviction

before those issues come to federal court for habeas corpus review .

See, e.q., O'Sullivan v . Boerckel,                  1728,         (1999)
(explaining that comity dictates that state courts should have the
first opportun ity to review a claim and provide any necessary

relief).   When a state court declines to address a prisoner's
federal claims because he has failed to meet a state procedural

requirement , or state remedies are otherwise rendered unavailable

by a prisoner 's own procedural default , federal courts are barred

from reviewing the claims .      See Coleman v . Thomp son ,

2546 (1991)7 Sones v. Harqett, 61 F.3d 410, 416 (5th Cir . 1995)




     l7Respondent 's Motion , Docket Entry No . 12, pp . 4 -6 .
                          111 . Discussion

A.   Federal Review is Procedurally Barred

     As noted above, the Texas Court of Criminal Appeals denied the

Application for state habeas corpus relief filed by Jones after

finding that he abused the writ by submitting false evidence . The

respondent argues , therefore , that federal rev iew of the claims

found in his state court App lication is barred by the doctrine of

procedural default x 8 Noting further that Jones attempts to add a
claim for ineffective assistance of counsel that was not raised

previously on state court review (regarding his defense counsel's

failure to object to a prejudicial comment by the prosecutor) the
responden t argues that this claim is also procedurally barred by

the Texas abuse-of-the-writ doctrine because Jones cannot now

return to court to raise this unexhausted c1aim .l9

     The Supreme Court has emphasized that, under the doctrine of

procedural defau lt , ''federal courts will not review questions of

federal 1aw presented in a habeas petition when the state court's

decision rests upon a state-law ground that is independent of the

federal question and adequate to support the judgment.'' Cone v.
Bell, 129 S. Ct. 1769, 1780 (2009) (citation and internal quotation
marks omitted). It is well established that ''ETexas' abuse-of-the-
writ) doctrine is a valid state procedural bar foreclosing federal


     l8Respondent's Motion , Docket Entry No .   99 . 4-6 .
     l9ld . at   5-6 .
habeas review.'' Moore v . Quarterman, 534 F.3d 454, 463 (5th
2008) (quoting Coleman v . Quarterman, 456 F.3d 537, 542 (5th Cir.
2006)); see also Hughes v . Quarterman, 530 F .3d 336, 342 (5th Cir .
2008) (''EThe Fifth Circuitl has held that, since 1994, the Texas
(abuse-of-the-writ) doctrine has been consistently applied as a
procedura l bar, and that        is an independent and adequate state

ground for the purpose of imposing a procedural bar.'') (citations
omitted). Thus, the dismissal of Jones' state habeas application
as an abuse of the writ constitutes an independent ground that is

adequate to bar federal review . Because Jones cannot now return to

state court to raise his unexhausted ineffective-assistance claim

concerning his attorney's failure            object to a prejudicial
comment by the prosecutor, this also qualifies as a default that

bars federal review .    See Nobles v . Johnson , 127 F .3d 409, 422-23

(5th        1997) (citation omitted).
       In his response to Respondent 's Motion Jones appears to argue

that he did not comm it a defau lt for abuse of the writ because the

second affidavit from Kelly Russell that was provided by the State ,

in which she disavowed executing the affidavit prov ided initially

by Jones, was l'not true .''20   The Texas Court of Criminal Appeals

found as a matter of fact, however , that the affidav it tendered by

Jones in support of his state habeas Application was false .         KE
parte W illiam Monterial Jones , WR-85,603-03, 2018 WL 7502670, at *1



       zgpetitioner 's Traverse , Docket Entry No .   pp . 11-14 .
(Tex . Crim . App . Aug . 22, 2018) (per curiam).         A state Court's
factual determinations are entitled to deference on federal habeas

corpus review .    Findings of fact are ''presumed to be correct''

unless the petitioner      rebuts those    findings w ith       uclear   and

convincing evidence.'' 28 U.S .C. 5 2254 (e) (1). Jones has presented
a variety of exhibits consisting of medical records, notes, and

other documents from his defense attorney 's file .2l However , Jones

does not present     any   proof, much    less    clear   and   convincing

evidence , show ing that the state court's finding that he submitted

a falsified affidavit was incorrect .        His abuse of the writ,

therefore , constitutes a procedural default that bars review of the

claims that he raised on state habeas corpus review unless he fits

within an exception .

      If a petitioner has committed a procedurai default, federal
habeas corpus review is available only             he can demonstrate :

(l) ucause for the default and actual prejudice as a result of the
alleged violation of federal law ,'' or     that ufailure to consider

the claims will result in a fundamental miscarriage of justice.''
Coleman v. Thompson, lll S.       2546, 2565 (1991). To fit within

the   fundamental-miscarriage-of-justice         exception,     a   habeas
petitioner who has defaulted his federal claims must show that , as

a factual matter , nhe did not commit the crime of conviction .''




      nsupporting Exhibits/ Docket Entry No . 20 , pp . 1-97 .
Fairman v . Anderson, 188 F.3d 635, 644 (5th Cir . 1999) (citations
omitted).
      Jones does not demonstrate any            cause   for his    default .22

Because Jones has not established cause , his abuse of the writ will

be excused only if he can show that federal review of his defaulted

claims         necessary       prevent   a    fundamental miscarriage      of

justice. See Fearance v. Scott, 56 F.3d 633,              (5th Cir. 1995).
This requires evidence that would support a ''colorable showing of

factual innocence .''      Kuhlmann v . Wilson,                   2616, 2627

(1986). To be credible a habeas petitioner must support a claim of
actual innocence with       ''new reliable evidence        whether it be

exculpatory scientific evidence , trustworthy eyewitness accounts,

or critical physical evidence - that was not presented at trial.''

Schlup v . Delo, 115 S .        851, 865 (1995). To prevail on such a
claim a petitioner must show ïhthat it is more likely than not that

no reasonable juror would have convicted him in light of the new
evidence .''   Id . at

     None of the ev idence presented by Jones satisfies the Schlup

standard and he does not show that he             is actually      innocent .

Instead , Jones appears to argue that he is innocent because the

evidence presented       against him     at   trial was   insufficient    to



     22Jones appears to admit that he fabricated the affidav it from
Russell by presenting a statement that she did not prepare or swear
to under oath , believing he was authorized to do so . See Unsworn
Declaration from Jones, Docket Entry No . 2O, pp . 57-58 (explaining
that he used Russell's signature from a blank business records
affidavit that he received with copies of his medical records).
establish his guilt .23       This argument fails because nlalctual
innocence      means     factual    innocence        and   not   mere    legal

insufficiency .'' United States v. Jones, 172 F.3d
                               -                                 384 (5th Cir.
1999) (quoting Bouslev v . United States,                         623, ll8 S.
Ct . 1604, 1611        (1998)). Alternatively, for reasons set forth
briefly below , Jones does not demonstrate that the evidence against

h im at trial was insufficient           establish his guilt beyond a

reasonable doub t. Accordingly , the court concludes that his claims

are procedurally barred and that Respondent's Motion should be

granted .


B.   Jones ' Challenge to the Sufficiency of the Evidence

     Jones argues that             challenge to the sufficiency             the

evidence     should not be considered barred by             the doctrine

procedural default .24 He contends that , even though he repeated a

similar           evidence'' claim that was rejected on state habeas
corpus review , he did raise a challenge to the sufficiency of the

evidence on direct appeal that was rejected by the Texas Court of
Criminal Appeals when it rejected his petition for discretionary
review.25     To the extent that the claim was adjudicated on the
merits during his direct appeal, Jones has not demonstrated that

his challenge to the sufficiency              the evidence merits relief

under the     standard of review      found     in   the Antiterrorism      and


     z3petitioner's Traverse , Docket Entry No .             pp , 29-34 .
     M petitioner 's Traverse , Docket Entry
     25ggd   at
Effective Death Penalty Act of 1996 (''AEDPA'Q , codified at 28
U .S.C .   2254 (d).
      Under the AEDPA a federal habeas corpus court may not grant

relief unless the state court's adjudication uresulted                         a
decision    that    was   contrary    to,   or    involved     an   unreasonable

application of, clearly established Federal law , as determined by

the Supreme Court of the United States E.l'' 28 U .S.C. 5 2254 (d) (1).
This highly deferen tial standard nwas meant to bar relitigation of

claims already rejected              state proceedings and to preserve
federal habeas review as na îguard against extreme malfunctions in

the state criminal justice systems,' not a substitute for ordinary
error correction through appeal .''         Harrinqton v . Richter , 131 S .

               (2011) (quoting Jackson v . Virginia,                       2781,
2796, n .5 (1979) (Stevens,          concurringl)        ''To satisfy this high
bar , a habeas petitioner             required           'show that the state

court's ruling on the claim being presented in federal court was so

lacking in justification that there was an error well understood
and   comprehended         existing    law beyond        any   possibility   for

fairminded disagreement.''' Woods, 135 S. Ct. at 1376 (quoting
Richter, l31 S. Ct. at 786-87)
      On   habeas   corpus   review    of   a    state    court     conviction a

challenge to the legal sufficiency               the evidence        governed by

Jackson v . Virginia , 99               2781 (1979), which reflects the
federal constitutional due process standard . See In re W inship , 90

S. Ct. 1068, 1073 (1970) C'ET)he Due Process Clause protects the
accused against conv iction except upon proof beyond a reasonable
doubt of every fact necessary to constitute the crime with which he

is charged.d'). This standard only requires that a reviewing court
determine hwhether, after view ing the evidence in the light most

favorable to the prosecution , any rational trier of fact could have

found the essential elements               the crim e beyond a reasonable

doubt .'' Jackson, 99             at 2789 (emphasis in original).
     The Supreme Court has emphasized hthat Jackson claim s face a

high bar in federal habeas proceedings because they are subject to
two layers of judicial deference.'' Coleman v. Johnson, 132 S. Ct.
2060, 2062 (2012) (per curiam)             A federal habeas corpus court
questiqns only      whether          state court's assessment of          the
already -strict Jackson standard was unreasonable .           See 28 U .S .C .

  2254 (d )        Together , Jackson and the AEDPA require a ''double

dose of deference        that can rarely be surmounted .''          Boyer v .

Bellecue, 659 F.3d 957, 964 (9th Cir. 2011).
     In     conducting    its   rev iew   under   this   doubly   deferential

standard, the court looks to the last reasoned state judgment that
considered and rejected the petitioner's federal claim. See Y1st
v . Nunnemaker ,                 2590, 2594 (1991)7 see also Wilson v .
Sellers ,                1188, 1193-94 (2018)      That judgment was issued
by the intermediate state court of appeals , which set forth the

elements of the offense and concluded that there was more than

sufficient ev idence to support the conviction :

     In his first point of error , appellant contends that the
     evidence is legally insufficient to support his
     convictions . Specifically , he argues that the State
     failed to prove beyond a reasonable doub t that he was the
perpetrator because (l) no witness identified him ; (2)
the DNA evidence from the baseball cap and do -rag was
weak because Aman and A ly 's testimony did not connect
those items to appellant; and          (3) the blood sample
recovered from the crime scene excluded appellant , no
fingerprints were taken , and the GSR test results were
negative .

Heré , Aman testified that the robber was wearing a do-rag
over his face when he jumped over the counter, shot Aman
in the arm , and demanded money . A 1y testified that , after
he fired his gun at the assailant , he stood at the front
door as he watched the assailant run into the store's
parking lot, fall down , and drop a hat and mask in the
parking lot . When shown State's Exhibits 15 and 16, Aly
identified the hat and do-rag shown in the photographs as
the hat and mask he saw the robber drop. Smejkal
testified that the DNA test results showed that appellant
was the major contributor of the DNA found on the do-rag,
and that appellant 's DNA profile was consistent with the
DNA found on the baseball cap . Thus, the State presented
evidence connecting appellant to the discarded items
found in the store's parking 1ot following the robbery .
Moreover , the defense offered no alternative explanation
as to how appellant's DNA ended up on the do-rag and
baseball cap found at the crime scene . See Jones, 458
S.W.3d at 631-32 (finding evidence identifying defendant
as robber sufficient where, among other things, no other
testimony established connection between defendant and
complainant to explain how comp lainant 's DNA profile
ended up on clothing that also contained defendant's DNA
profile).
In addition to the DNA evidence , the State presented
other circumstantial evidence supporting the jury's
verdicts . A ly testified that he shot at the assailant
six times while the assailant fled the store . Shortly
after the robbery , appellant arrived at a nearby hosp ital
with two gunshot wounds . According to Investigator Long,
appellant told him that, after he was carjacked on Airtex
Boulevard , he returned to his car and drove to his
girlfriend 's   house .  However ,    the     investigation
subsequently revea led that the car was towed as an
abandoned vehicle from a moving lane of traffic near
Airtex . Sampson also told Investigator Long that he
picked appellant up at a Popeye 's Chicken off of Airtex
and took him to the hospital . See Currv , 30 S .W .3d at 406
(noting that reviewing courts resolve inconsistencies in
evidence in favor of verdict).


                            -
                                17 -
         In light of the DNA evidence , appellant 's gunshot wounds ,
         and the discovery of appellant's abandoned car , it was
         reasonable for the jury to infer that appellant committed
        the charged offenses . Viewing the evidence in the light
        most favorable to the verdict, we hold that the State
        presented sufficient evidence for a reasonab le fact
        finder to conclude beyond a reasonab le doubt that
        appellant was the armed robber of Mo 's Food Mart . We
        overrule appellant's first point of error .

Jones        v . State , Nos . Ol-14-O1-32-CR , Ol-l4-0lO33-CR , 2016

672842, aù *3-4 (Tex . App .           Houston (1st Dist .q Feb. l8, 2016,

pet. ref/d)              reaching this conclusion the court of appeals
expressly followed the legal standard articulated in Jackson for

evaluating challenges to the sufficiency of the evidence . See id .

at      *2    (citing   Jackson   v . Virqinia,     99   S.   Ct . 2781     2789
(1979) (citations omittedl)
        A s noted by the state court, Jones was identified as the

suspect because his DNA was recovered from item s discarded by the

perpetrator             the   scene   and   he   sustained    gun -shot   wounds

consistent with those inflicted by one of the store clerks . None

of the evidence offered by Jones refutes any of the state court's

findings of fact , which are presumed correct on federal habeas

review .       See 28 U.S.C.      2254 (e)(1)    Sumner v. Mata,          S.

764 ,           (1981) (observing that the presumption of correctness
napplies to factual determinations made by state courts , whether

the court be a tria l court or an appellate court'o .              Under these
circumstances , the state court 's well-reasoned op inion is entitled

to ''great weight'' on federal habeas review .           Parker v . Procunier,
763 F.2d 665, 666 (5th Cir. 1985) (citing Jackson, 99 S. Ct. at
2791, n.15); see also Callins v. Collins, 998 F.2d 269, 276 (5th
Cir. 1993)      (uWhere a state appellate court has conducted a
thoughtfu l review       the evidence                        determination is

entitled to great deference .'')
     To the extent that Jones asks this court to re-weigh the

evidence and decide      the jury's decision was correct, this type
of inquiry exceeds the scope of review permitted under the Jackson

standard . See Schlup v. Delo, ll5                 851, 868 (1995) (''IU)nder
Jackson , the    assessment   of   the        credibility    of   w itnesses   is

generally beyond the scope of review ./o .               federal habeas corpus
court may not substitute its view of the ev idence for that of the

fact-finder .    See Weeks v . Scott,             F .3d 1059, 1062

1995). Under the Jackson standard ''Eaqll credibility choices and
conflicting inferences are to be resolved in favor of the verdict .''

Ram irez v . Dretke ,     F .3d               695 (5th        2005) (citation
omitted)   Viewing all of the evidence under the doubly deferential

standard that applies on federal habeas review , Jones has not shown

that the state court's decision was objectively unreasonable or
that he is entitled to relief under Jackson . Therefore , Jones is

not entitled to federal habeas corpus relief on his claim that the

evidence was insufficient to support his conviction . Because his

remaining claims are procedurally barred due to his misconduct on

state habeas rev iew , the court will grant Respondent's Motion and



                                   -   1 9-
dism iss this action without considering his ineffective-assistance

claim s .

                Petitioner's Recuest for an Evidentiary Hearinc

      Jones requests an ev identiary hearing on the merits            his

claims .26 The decision whether to hold an evidentiary hearing on

federal habeas review is governed by 28 U.S.C.       2254 (e) (2)   Where
an applicant has ufailed to develop the factual basis of a claim in

State court proceedings z'' the federal habeas corpus court ushall

not hold an ev identiary hearing'' on the claim un less the applicant

shows that :

       (A)     the claim relies on -
                    a new rule of constitutional law ,
                    made    retroactive   to cases   on
                    collatera l review by the Supreme
                    Court ,    that     was  previously
                    unavailable ; or

                    a factual predicate that could not
                    have been prev iously discovered
                    through    the  exercise  of   due
                    diligence ; and

       (B)     the facts underlying the claim would be sufficient
      to establish by clear and convincing ev idence that but
      for constitutional error , no reasonable fact-finder would
      have found the applicant guilty of the underly ing
      offense .


28 U .S .C .    2254 (e)(2). Jones fails to show that he is entitled to
a hearing under this statute . Accordingly , his request for an

evidentiary hearing will be denied .


     z6petitioner's Request for an Evidentiary Hearing With His
Suggestions in Support, Docket Entry No . l6 , pp . 1-11 .
                                   -   2 0-
                      V.   Certificate of Appealabilitv

        Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a final order that                 adverse to the petitioner .          A

certificate of appealability will not issue unless the petitioner

makes       substantial showing             the denial       a constitutional

right ,''     U .S.C. 5 2253(2)(2), whieh requires a petitioner to

demonstrate ''that 'reasonable jurists would find the district
court's assessment         of   the constitutional       claims    debatable    or

wrong.''' Tennard v . Dretke, 124                2562, 2565 (2004) (quoting
Slack v . McDaniel, 12O S. Ct. 1595, 1604 (2000))             Where denial of
relief is based on procedural grounds, the petitioner must show not

only that ''jurists of reason would find             debatable whether the
petition states a valid claim of the denial                  a constitutional

rightz'' but also that they ''would find             debatable whether the

district court was correct in its procedural ruling .'' Slack , l2O

         at 16 04 .

     A district court may deny a certificate                      appealab ility ,

sua sronte , without requiring further briefing or argument .                  See

Alexander v . Johnson, 211 F.3d 895, 898 (5th Cir. 2000).                  After
careful rev iew of the p leadings and the applicable law , the court

concludes that reasonable jurists would not debate whether the
petitioner states a valid claim for relief or that the court 's

procedural ruling was wrong .            Because the petitioner does not

otherwise demonstrate that his claim s could be resolved                        a

                                     -
                                         2 1-
different manner , a certificate of appealability will not issue in

this case .


                      VI .   Conclusion and Order

     The court ORDERS as follows :

          Respondent Lorie Davis's Motion to Dismiss (Docket
          Entry No . l2) is GRANTED.
          The Petition for a Writ of Habeas Corpus By a
          Person in State Custody filed by William Monterial
          Jones (Docket Entry No. 1) is DENIED, and this
          action will be dismissed with prejudice.
          Petitioner's Request for an Evidentiary Hearing
          (Docket Entry No. 16) is DENIED .
              certificate     appealability is DENIED .

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties .

     SIGNED at Houston , Texas , on this 22nd day of April, 2019 .




                                                          e



                                                 A
                                                       S IM LA KE
                                            UN ITED STATES DISTRICT JUDGE




                                  -   22-
